Citation Nr: 1733169	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right foot/ankle Achilles tendonitis with traction spurs and plantar heel spurs.  

2.  Entitlement to a rating in excess of 20 percent for left foot/ankle Achilles tendonitis with traction spurs and plantar heel spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in February 2016.  A transcript of the hearing is of record. 

This appeal was previously before the Board in May 2016.  The appeal was remanded for additional development.  The requested development was not substantially complied and therefore the claim must be remanded again before it is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in May 2016 in order to obtain a new VA examination.  In response to the May 2016 Board remand the Veteran was provided with a February 2017 VA examination in connection with his claim for entitlement to an increased evaluation for his bilateral foot and ankle disabilities.  The Veteran's bilateral foot and ankle range of motion were found to be abnormal with pain on weight bearing.  

The Board finds the February 2017 VA examination to be inadequate.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Board notes as the Veteran is service-connected for a bilateral foot and ankle disabilities the examiner may find that he does not have an opposite undamaged joint.  The Veteran's most recent VA examination in February 2017 included range of motion testing for his bilateral foot and ankles and noted evidence of pain with weight bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his bilateral foot and ankle disabilities.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible 

The examiner should specifically test the Veteran's bilateral foot and ankle range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and range of motion of the undamaged opposite joint, if possible.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  The Board notes the Veteran is service-connected for bilateral foot and ankle disabilities and therefore the examiner may find that the Veteran does not have an opposite undamaged joint.   

3.  The RO should then re-adjudicate the claims on appeal.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




